DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	Applicant elected Group II without traverse on November 10, 2021. 





3.	The Preliminary Amendment filed on January 23, 2020 has been received and entered.





Claim Disposition
4.	Claim 11 has been cancelled. Claims 1-10 are pending. Claims 2-10 are under examination. Claim 1 is withdrawn as directed to a non-elected invention.





Information Disclosure Statement

5.	The Information Disclosure Statements filed on January 23, 2020, June 23, 2020, December 7, 2020 and August 4, 2021, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. 





Specification

6.	The specification is objected to because of the following informalities:

	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "cAMP receptor protein variant, coding sequence and method of producing L-amino acid using the same".
	The specification is objected to because of the following typographical errors, “RAN” which should be ‘RNA’ found at the top of page 16; and “copycontrol” which should be “copy control”, found on page 30.
	The specification is objected to because the sequence notation is improper, see Table 1 on page 30 for “SEQ ID NO.” which should be ‘SEQ ID NO:’.
Appropriate correction is required.



Abstract

6.	The abstract is objected to because of the following informalities:
“Provided are a cAMP receptor protein variant and coding sequence, a microorganism including the same, and a method of producing an L-amino acid using the same”.
Appropriate correction is required.



Claim Objection
7.	 Claims 2-10 are objected to because of the following informalities:
Claims 2-3 are objected to because they depend from a non-elected claim.
	For clarity it is suggested that claim 2 is amended to read, “[[A]] An isolated polynucleotide….”.
For clarity it is suggested that claim 3 is amended to read, “A vector comprising [[a]] the isolated polynucleotide encoding….”.
	For clarity it is suggested that claim 4 is amended to read, “A microorganism
of the genus Escherichia (Escherichia sp.) comprising a cAMP receptor protein variant, wherein glutamine is substituted for an amino acid at position 196 in an amino acid sequence of SEQ ID NO: 1.
	For clarity it is suggested that claim 5 is amended to read “The microorganism of [[the genus Escherichia]] of claim 4, wherein the microorganism…..”.
For clarity it is suggested that claim 5 is amended to read, “ Escherichia coli (E. coli) in lieu of E.coli”.
For clarity it is suggested that claim 6 is amended to read, “The microorganism of [[the genus Escherichia]] of claim 4, wherein the microorganism of the genus Escherichia produces an L-amino acid.
Escherichia of]] claim 6, wherein the L-amino acid is L-threonine or L-tryptophan”.
For clarity it is suggested that claim 8 is amended to read, “A method of producing an L-amino acid, the method comprising: culturing a microorganism of the genus Escherichia in a medium, the microorganism [[including]] comprising a cAMP receptor protein variant, wherein glutamine is substituted for an amino acid at position 196 in an amino acid sequence of SEQ ID NO: 1.
Claims 9-10 are objected to as depending from an objected base claim.
Correction of the above is required.



Conclusion

8.	No claims are presently allowable, however, a DNA encoding SEQ ID NO: 1 with a substitution at position 196 is free of the art.


0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652